The Judges pronounced their opinions.
JUDGE TUCKER.
From the state of facts contained in the answer of the defendant, Mr. Blair, in the original suit, I think he was clearly a purchaser with full notice of the defendant’s claim to the right of firewood from the land which he purchased. This notice he had before a conveyance was made to him; and, from the conveyance itself, it appears that he paid only half the purchase-money at that time, giving security for the payment of the other half at a future day. This brings the case fully within the authorities cited in 2 *27Fonb. b. 2, c. 6, s, 2, n. (i), s. 3, n. (tn), b. 3, c. 3, s. 1, n. (b).
I am therefore of opinion that the decree should be affirmed.
JUDGE ROANE.
I am of opinion that the decree should be affirmed. It was objected, that the executor of Barret Price should have been a party; but, from facts disclosed in the answer of Blair himself, as well as from other testimony, it appears clearly that he was a purchaser with notice of this encumbrance. I should have had doubts whether the lien should not have been confined to the land, had it not appeared that Blair refused to give the plaintiffs permission to enjoy the benefit of the firewood.
JUDGE FLEMING.
There appears to have been sufficient notice, without recurring to the answer of Blair. It is the unanimous opinion of the Court, that the decree be affirmed.